Case 19-12269-KBO   Doc 70-19   Filed 11/12/19   Page 1 of 6




                     EXHIBIT S
                        Case 19-12269-KBO                  Doc 70-19   Filed 11/12/19     Page 2 of 6


                                        MTE HOLDINGS LLC AND SUBSIDIARIES
                                          CONSOLIDATED BALANCE SHEETS
                                              MARCH, 2019 AND 2018




                                                                              March 31, 2019     March 31, 2018
                                  ASSETS




CURRENT ASSETS:
    Cash and cash equivalents                                                $     12,907,640    $     9,527,264
    Accounts receivable - oil and gas sales                                        13,285,613          5,364,357
    Accounts receivable - joint interest billings                                  32,924,537         21,220,989
    Prepaid assets                                                                    203,686            116,000
    Derivative assets - current                                                     1,362,155                 -
    Other receivables                                                                 123,672                 -

           Total current assets                                                    60,807,303         36,228,610


OIL & GAS PROPERTIES, Full cost method
     Proved properties                                                            428,112,830        173,243,389
     Unproved properties                                                            1,550,864          1,467,563
     Accumulated depletion, amortization, and impairment                         (111,572,441)       (80,149,517)

           Total oil and gas properties, net                                     318,091,253          94,561,435

OTHER ASSETS:
    Other property and equipment, net                                                233,608             123,703
    Derivative assets - long-term                                                    971,150                 -

           Total other assets                                                       1,204,758            123,703

TOTAL ASSETS                                                                 $   380,103,314     $   130,913,748
                       Case 19-12269-KBO             Doc 70-19   Filed 11/12/19        Page 3 of 6


                                         MTE HOLDINGS LLC AND SUBSIDIARIES
                                           CONSOLIDATED BALANCE SHEETS
                                               MARCH, 2019 AND 2018




          LIABILITIES AND MEMBERS' (DEFICIT) EQUITY                        March 31, 2019         March 31, 2018

CURRENT LIABILITIES:
    Accounts payable - trade                                           $        78,496,332    $        47,278,995
    Accounts payable - revenue distributions                                    14,523,938              6,553,056
    Accounts payable - related party                                               232,753                     -
    Accrued interest payable                                                        34,583              2,966,414
    Asset retirement obligation - current                                          441,840                187,087
    Derivative liabilities - current                                                    -                 408,037
    Notes payable - current                                                         45,168                 20,157

           Total current liabilities                                            93,774,614             57,413,746

LONG-TERM LIABILITIES
    Asset retirement obligation                                                    412,266                485,953
    Derivative liabilities - long-term                                                 -                  134,786
    Notes payable - non-current, net                                           387,467,752            135,439,261

           Total long-term liabilities                                        387,880,018            136,060,000

TOTAL LIABILITIES                                                             481,654,632            193,473,746

MEMBERS' DEFICIT                                                              (101,551,318)           (62,559,998)

TOTAL LIABILITIES AND MEMBERS' DEFICIT                                 $      380,103,314     $      130,913,748
                    Case 19-12269-KBO              Doc 70-19   Filed 11/12/19     Page 4 of 6


                             MTE HOLDINGS LLC AND SUBSIDIARIES
                          CONSOLIDATED STATEMENTS OF OPERATIONS
                         FOR THE PERIOD ENDED MARCH, 2019 AND 2018



                                                                            FOR THE PERIOD ENDED
                                                                         March 31,
                                                                           2019         March 31, 2018
REVENUES:
    Oil and gas sales                                                $    32,034,879    $   13,410,600
     Salt water disposal                                                      12,085              18,169
     Lease operating overhead revenue                                       440,451              115,204
     Unrealized losses on derivative instruments                          (5,832,462)                 -
     Realized gains (losses) on derivative instruments                      741,811             (425,906)


           Total revenues                                                 27,396,764        13,118,067


OPERATING EXPENSES:
     Lease operating expense                                               5,592,253            3,763,931
     Production tax expense                                                1,634,837             778,132
     General and administrative                                             579,893              463,830
     Depreciation, depletion, and amortization                            14,809,745            2,837,431
     Transaction expense                                                         -                    -
     Accretion expense                                                        45,926              25,119
     Debt facility fee                                                     1,469,200                  -


           Total expenses                                                  24,131,854           7,868,443


           Operating Income                                                3,264,910            5,249,624


OTHER INCOME (EXPENSE):
    Other income                                                              26,292                  -
     Interest expense                                                    (11,172,691)        (4,783,440)


           Total other income (expense), net                             (11,146,399)        (4,783,440)


NET INCOME (LOSS)                                                    $    (7,881,489)   $        466,184
                  Case 19-12269-KBO    Doc 70-19   Filed 11/12/19   Page 5 of 6


                              MTE HOLDINGS LLC AND SUBSIDIARIES
               CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' (DEFICIT) EQUITY
                             FOR THE PERIOD ENDED MARCH 31, 2019



BALANCE, December 31, 2018                                                  $      (93,669,829)


    Net loss                                                                        (7,881,489)


BALANCE, March 31, 2019                                                     $     (101,551,318)
                        Case 19-12269-KBO                   Doc 70-19   Filed 11/12/19       Page 6 of 6
                                       MTE HOLDINGS LLC AND SUBSIDIARIES
                                    CONSOLIDATED STATEMENTS OF CASH FLOWS
                                   FOR THE PERIOD ENDED MARCH, 2019 AND 2018

                                                                                                 FOR THE PERIOD ENDED

                                                                                             March 31, 2019      March 31, 2018


CASH FLOWS FROM OPERATING ACTIVITIES
      Net income (loss)                                                                  $         (7,881,489)   $      466,184
      Adjustments to reconcile net income (loss) to
      operating cash flows
            Depreciation, depletion and amortization                                               14,809,745         2,837,431
            Amortization of deferred financing costs                                                 109,141            182,981
            Accretion expense                                                                         45,926             25,119
            Unrealized losses on derivative instruments                                             5,832,462                -
      Changes in assets and liabilities
            Accounts receivable - oil and gas sales                                                (4,353,404)        (2,983,462)
            Accounts receivable - joint interest billings                                          30,908,526         (6,946,674)
            Other receivables                                                                       1,453,328                -
            Prepaid assets                                                                            29,290             44,921
            Accounts payable - trade                                                              (62,403,925)       29,922,894
            Accounts payable - revenue distributions                                               (8,433,865)        4,983,756
            Accounts payable - related party                                                         (731,417)        (1,258,733)
            Accrued interest payable                                                                 (117,821)          502,283


                 Net cash provided by (used in) operating activities                              (30,733,503)       27,776,700


CASH FLOWS FROM INVESTING ACTIVITIES
      Capital expenditures for oil and gas properties                                             (58,617,981)       (38,120,490)
      Capital expenditures for other property and equipment                                             5,263             (5,114)


                 Net cash used in investing activities                                            (58,612,718)       (38,125,604)



CASH FLOWS FROM FINANCING ACTIVITIES
      Member contributions                                                                                -           1,981,484
      Member distributions                                                                                -             705,576
      Proceeds from notes payable                                                                  73,691,036         8,699,399
      Repayments of notes payable                                                                      (3,727)            (2,677)


                 Net cash provided by financing activities                                         73,687,309        11,383,782


                 Net increase (decrease) in cash and
                 cash equivalents                                                                 (15,658,912)        1,034,878


CASH AND CASH EQUIVALENTS, beginning of period                                                     28,566,552         8,492,386


CASH AND CASH EQUIVALENTS, end of period                                                 $         12,907,640    $    9,527,264
